         Case 1:19-cr-00867-PAC Document 23 Filed 04/02/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 2, 2020

BY ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:    United States v. Chandler, 19 Cr. 867 (PAC)

Dear Judge Crotty:

        Following the Court’s Order this morning, the Government has directed the Marshals to
produce the defendant for release. The Government respectfully submits this letter to request an
additional condition to the appearance bond, which is required under 18 U.S.C. § 3142(i)—that
the defendant be released into the custody of another person. See 18 U.S.C. § 3142(i) (permitting
“the temporary release of the person, in the custody of a United States marshal or another
appropriate person”); United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at *1
(S.D.N.Y. Mar. 19, 2020) (designating third-party custodian).

       The parties have conferred and agreed that the defendant’s mother, Sandra Chandler, with
whom the defendant will be living during his home incarceration, will serve as third-party
custodian. The Government accordingly requests that the bond be modified to designate
Sandra Chandler as the third-party custodian of the defendant during his temporary release. The
defense consents.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York


                                         by:       /s/ Jun Xiang
                                               Jun Xiang
                                               Michael D. Longyear
                                               Assistant United States Attorneys
                                               (212) 637-2289 / -2223
CC Defense Counsel (By ECF)
